Title: To George Washington from William Thornton, 7 November 1795
From: Thornton, William
To: Washington, George


          
            sir
            George Town [D.C.] 7th Novr 1795.
          
          Your Letter of the 4th Instt addressed to the Board of Commissioners, I had the honor of receiving very late last night. Mr Scott set off for Baltimore on Sunday last, and, by a Resolution of the Board, was to proceed immediately to Annapolis, if a Letter from the Executive were received at Baltimore, in approbation of the measure last contemplated. Your Letter therefore of the 30th Ulto never reached this place, and I suppose must have been received by Mr Scott, as I hear he is now at Annapolis. We thought it material that, if (on a minute and attentive, but cautious, Investigation of Opinions) he thought a successful Issue would be certain, he should proceed as early as possible in his Application, lest the Petition for establishing a Bank in Baltimore to a very great extent, grafted on the Bank of Maryland, should interfere, and the strength of Parties be put to trial, which probably would produce a division that might prove injurious to our Plea.
          Your reasons for using the utmost Caution, in bringing forward the Plan, and considering Baltimore in the Scale of Opposition, I doubt not, will be sensibly impressed upon the Mind of my Colleague Mr Scott: indeed there can be no hesitation in assenting that the Susquehanna is not only generally represented, but in fact is, an Object of great consequence to Baltimore. Colonel Deakins & Major Stoddert, to whom I imagine Mr Scott communicated our Ideas, told me they are going to Annapolis and would give every aid in their power to Mr Scott. I requested them to proceed only on certain Grounds. They are cautious influential men, and I have no doubt will be useful.
          I consider your Letter as of so private a Nature, that I have transcribed it myself, and have forwarded a Copy to each of my Colleagues, whose motions will be governed thereby.
          I am sorry to inform you of the Death of our Secretary Mr Johnson, who was a worthy man; and the loss his Family have

sustained is exceedingly to be lamented. I am, sir, with the greatest Respect Your affectionate Friend
          
            William Thornton
          
        